Exhibit 10.1




DEFINITIVE ASSET PURCHASE AGREEMENT

THIS AGREEMENT is made as of this 12:01 a.m. on the 16th day of September, 2005,
by and between SITESTAR CORPORATION, a Nevada corporation, with its principal
place of business located at 7109 Timberlake Road, #201, Lynchburg, VA  24502
(the “Buyer”), and IDACOMM, INC., an Idaho corporation (the “Seller”).  The
Seller and the Buyer may sometimes be referred to herein individually as a
“Party” or collectively as “Parties.”

RECITALS:

A.

The Seller provides multiple communications services to a broad residential and
corporate customer base, including dial-up and broadband Internet access and
related services, telephony, web hosting and other various services.  

B.

Seller agrees to sell and Buyer agrees to purchase certain Assets, as defined
below, of the Seller used in its Internet service business (the “Internet
Service Business”), as defined below, in accordance with the terms and
conditions set forth in this Agreement.

C.

The parties to this Agreement desire to establish their mutual rights and
obligations with regard to the transactions by this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and other good and valuable consideration, the
parties hereto agree as follows:




DEFINITIONS.  As used herein, the following terms shall have the meaning set
forth:

A.

“Accounts Receivable” shall mean all sums owed to the Seller from the Selected
Customer Base.

B.

“Active Customers” shall mean Selected Customer Base that is marked active or
expired, but have not been marked as cancelled.

C.

“Assets” shall have the definition set forth in Section II.

D.

“Closing” shall have the meaning set forth in Section VI.

E.

“Closing Date” shall have the meaning set forth in Section VI.

F.

“Customer List” shall have the meaning set forth in Section II.A.1.





1







--------------------------------------------------------------------------------

G.

“Deferred Revenue” shall mean all sums billed by Seller from the Selected
Customer Base on account of pre-paid services to be provided by Buyer to the
Customers after the Closing Date.

H.

“Dial-Up Customers” shall mean all Customers who dial-up to the Internet via a
modem and have purchased Dial-Up Service from the Seller.

I.

“Dial-Up Services” shall mean providing Internet access for customers via a
dial-up modem and phone line connection.

J.

“Estimated Active Customers” shall mean 11,500 active Customers purchasing
Internet Service from the Seller as of the Closing Date to be conveyed to Buyer
from Seller.

K.

“Estimated Active Annualized DSL Revenues” shall mean $501,448.00.

L.

“Estimated Active Annualized Other Services Revenues” shall mean $2,006,373.

M.

“Internet Service Business” shall have the meaning of the business of using the
Internet and related hardware to provide customers with such services as dial-up
Internet access, Digital Subscriber Services (DSL) access, email, web hosting,
web acceleration, domain name services and other various related services.

N.

“Network” shall mean the equipment, Internet connection and bandwidth necessary
to provide Internet access for a customer.

O.

“Pre-Paid Accounts” shall mean the Customers who prior to the Closing Date have
been billed for Services to be provided by Buyer to Customers after the Closing
Date.

P.

“Selected Customer Base” shall mean those selected customers with dial-up
Internet access, DSL access, web hosting and other miscellaneous services as
conveyed by Seller to Buyer from the Customer List.

Q.

“Verified Active Customer” shall have the meaning set forth in Section
III.B.1.a.i.a.

R.

“Verified Active Annualized DSL Revenues” shall mean annualized revenues from
DSL services from Verified Active Customers.

S.

“Verified Active Annualized Other Services Revenues” shall mean annualized
revenues from all services other than DSL from Verified Active Customers.

II.

PURCHASE, SALE AND DELIVERY OF ASSETS.

A.

Subject to and in accordance with the terms and conditions of this Agreement and
in consideration of the Purchase Price provided in Section III below,





2







--------------------------------------------------------------------------------

Buyer agrees to purchase, and Seller agrees to sell, transfer, convey and assign
all of their respective right, title, and interest in and good and marketable
title, free and clear of all liabilities, obligations, security interests, liens
(including tax liens), mortgages, leases or leasehold interests, encumbrances
and rights of others of any kind whatsoever to the following assets used in the
operation of the Internet Service Business:

1.

Any and all Dial-Up Customers, selected DSL Customers, selected web hosting
customers and other selected customers of miscellaneous services including
Customer accounts and Customer contracts or agreements, of the Internet Service
Business.  Seller will provide Buyer with a true, correct, and complete list of
all Customers (the “Customer List”) in electronic format at Closing.

2.

All accounts receivable to Seller from Customers from the Customer List prior to
Closing (the “Accounts Receivable”). At Closing Seller will provide Buyer with a
true and correct listing of the Accounts Receivable as of the Closing Date.

3.

All equipment from the Seller that is listed in Schedule A.

4.

All intangible personal property specifically relating to the Assets, including
without limitation, Customer contracts and agreements.

5.

Certain Domain Names needed to provide email services and web hosting to the
Customer List excluding, the following domain names:  Velocitus.com,
Velocitus.net, Velocitusbroadband.net, Velocitusbroadband.com and
Velocitushosting.com.

The above shall be collectively referred to as the "Assets".

B.

The Seller shall pay all expenses, debts, deficiencies, obligations,
liabilities, assessments, claims, demands, fines or penalties related to any of
the Assets prior to the Closing Date.  Except as set forth in Section III.D.,
the Buyer is not assuming or undertaking to assume and shall have no
responsibility for any liabilities of the Seller whether fixed or contingent,
past, present or future, or direct or indirect, arising out of or in connection
with Seller’s Internet Service Business or Seller’s ownership and use of the
Assets, or any other acts or omissions of Seller in connection therewith prior
to the Closing.

III.

PURCHASE PRICE; ADJUSTMENT AND PAYMENT.

A.

Purchase Price.  Subject to and in accordance with the terms and conditions of
this Agreement, Seller agrees to sell to the Buyer, and Buyer agrees to purchase
from the Seller, all of the Seller’s rights, title, and interest in and to the
Assets, for an aggregate purchase price equal to ONE MILLION SIX HUNDRED NINETY
EIGHT THOUSAND AND NO/dollars ($1,698,000.00) (the “Purchase Price”), to be paid
as provided in Subsection C below of this Section III.  Buyer and Seller agree
that the Purchase Price is based on the Seller’s (i) aggregate revenue, (ii)
actual number of Active Dial-Up Customers, (iii) select asset base, (iv) the
amount of deferred revenue,





3







--------------------------------------------------------------------------------

specified DSL customers, and (v) the general financial performance reflecting
the representations of the Seller.

B.

Adjustments to Purchase Price.  The Purchase Price is subject to adjustment as
follows:

1.

Post–Closing Adjustment for Actual Annualized Revenues of Customers.

a.

The Purchase Price is based in part on Seller’s estimate that as of the Closing
Date, Seller will have annualized revenues of $501,448.00 from the Active DSL
Customers, $2,006,373 annualized revenues from the other Active customers’
services and deferred revenues of $107,500.00. Following Closing, Buyer will
verify the actual number of Active Customers and the amount of Deferred Revenue.
 In the event that the actual number of Active Customers annualized revenues
differs from the estimates, the Purchase Price will be subject to adjustment,
all as set forth below:

i.

 Buyer will verify the actual number of Active Dial-Up Customers in accordance
with the following procedure:

a)

For purposes of this Section III, a “Verified Active Customer” shall be an
Active Customer that:

i)

has prepaid for service from Seller’s or Buyer’s Network and has not cancelled
within 15 days from the Closing Date;  OR

ii)

pays monthly and must be paid up or have made at least one payment during the
month of September or October for their current service.

ii.

During the 60 day period following Closing, Buyer will determine whether an
Active Customer is a Verified Active Customer, for among other reasons, to
determine the amount, if any, by which the actual amount of Verified Active
Annualized Revenues differ from the Estimated Active Annualized Revenues.  The
Buyer will also determine if the Deferred Revenue amount given is also correct.
 Following such determination, the Purchase Price will be adjusted as follows (a
“Purchase Price Adjustment”)

a)

The Purchase Price will be increased or decreased by an amount of the difference
of the Verified Active Annualized DSL Revenues from the amount of the Estimated
Active Annualized DSL Revenues; and/or

b)

The Purchase Price will be increased or decreased by sixty-five percent (65%) of
the amount the difference of the Verified Active Annualized Other Services
Revenues from the amount of the Estimated Active Annualized Other Services
Revenues; and/or





4







--------------------------------------------------------------------------------

c)

The Purchase Price will be increased or decreased by the difference of the given
Deferred Revenue amount from the actual Deferred Revenue amount.

iii.

The Purchase Price Adjustment will be added to or subtracted from (as the case
may be) the Deferred Purchase Price Payment (as defined below) payable to Seller
pursuant to Subsection C.2. below.

2.

Liens and Encumbrances.  If, as of the Closing, any of the Assets are subject to
or encumbered by any security interests or liens the outstanding aggregate
balance (including any accrued interest or other charges) of the total debts or
liabilities underlying such liens or security interests shall be deducted from
the Purchase Price and paid directly to the applicable creditor of the Seller at
the Closing.  

3.

A/R adjustment.  There will be no adjustment for actual Accounts Receivable
being assumed by Buyer.

C.

Payment of Purchase Price.  The Buyer has paid the total Purchase Price to the
Sellers as follows:

1.

Payment At Closing.  Two Hundred Fifty Thousand dollars ($250,000) paid at
Closing of which Ten Thousand dollars ($10,000) has already been paid to Seller
as a deposit to this transaction.  This Payment At Closing was paid via wire
transfer to an account designated by the Seller.  

2.

Deferred Payment.  Starting November 1, 2005, Buyer will pay to the Seller
monthly installments of $250,000.00 towards the balance of the Purchase Price,
with any plus or minus adjustments to the Purchase Price made pursuant to
Subsection B. above of this Section III (collectively, the “Deferred Purchase
Price Payment”) to adjust the final installment payment, via Bank Check or wire
transfer to an account designated by the Seller.   The balance of the Purchase
Price will be secured by a non-interest bearing Note and Security Agreement, in
the form attached hereto, both of which shall be executed by Buyer at Closing.
 The terms of the Security Agreement and Note are incorporated herein by
reference.

3.

Assumption of Liabilities.  The Buyer shall assume the obligation to provide
Dial-Up Services to the Pre-Paid Accounts following the Closing Date.  This
obligation called carries a portion of Deferred Revenue that Buyer will assume
as part of the purchase price.  At Closing, Seller will provide Buyer with a
true and correct listing of the Deferred Revenue and the Customers to which the
deferred revenue relates as of the Closing Date.

IV.

REPRESENTATIONS AND WARRANTIES OF SELLER.

The Seller represents and warrants to the Buyer, its successors and assigns,
that the following facts are true, complete, and correct as of the date of this
Agreement and will be true, correct, and complete as of the Closing Date (as
though made then and as though the Closing Date were substituted for the date of
this Agreement throughout this





5







--------------------------------------------------------------------------------

Section IV, with the knowledge that Buyer is purchasing the Assets in full
reliance thereon):

A.

Organization of the Seller.  Seller is a corporation duly organized, validly
existing, and in good standing as a domestic corporation under the laws of the
State of Idaho and has the corporate power to carry on its business as now
conducted and to perform its obligations hereunder.

B.

Authorization of Transaction.  The Seller has full power and authority
(including full corporate power and authority) to execute and deliver this
Agreement and to perform its obligations hereunder. Without limiting the
generality of the foregoing, the board of directors of the Seller and the
Seller’s stockholders have duly authorized the execution, delivery, and
performance of this Agreement by the Seller. This Agreement constitutes the
valid and legally binding obligation of the Seller, enforceable in accordance
with its terms and conditions.

C.

Noncontravention.  Neither the execution and the delivery of this Agreement, nor
the consummation of the transactions contemplated hereby (including the
assignments and assumptions referred to in Section II above), will (i) violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge, or other restriction of any government, governmental
agency, or court to which the Seller is subject or any provision of the charter
or bylaws of the Seller or (ii) conflict with, result in a breach of, constitute
a default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
agreement, contract, lease, license, instrument, or other arrangement to which
the Seller is a party or by which it is bound or to which any of its assets is
subject (or result in the imposition of any security interest, lien, or
encumbrance upon any of its assets).  The Seller does not need to give any
notice to, make any filing with, or obtain any authorization, consent, or
approval of any government or governmental agency in order for it to consummate
the transactions contemplated by this Agreement (including the assignments and
assumptions referred to in Section II above).

D.

Legal Compliance.  The Seller has complied with all applicable laws (including
rules, regulations, codes, plans, injunctions, judgments, orders, decrees,
rulings, and charges thereunder) of federal, state, local, and foreign
governments (and all agencies thereof), and no action, suit, proceeding,
hearing, investigation, charge, complaint, claim, demand, or notice has been
filed or commenced against the Seller alleging any failure so to comply.

E.

Brokers' Fees.  The Seller has no liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which the Buyer could become liable or
obligated.

F.

Title to Assets.  The Seller has good and marketable title to, or a valid
leasehold interest in, the properties and assets used by them, located on their
premises, or shown on the Most Recent Balance Sheet or acquired after the date
thereof, free and clear of all Security Interests, except for





6







--------------------------------------------------------------------------------

properties and assets disposed of in the Ordinary Course of Business since the
date of the Most Recent Balance Sheet. Without limiting the generality of the
foregoing, the Target has good and marketable title to all of the Acquired
Assets, free and clear of any Security Interest or restriction on transfer.
 This Agreement and all of the documents, instruments and agreements related
hereto have been duly and validly executed and delivered by the Seller, as
appropriate, and are valid and binding obligations of each of the Sellers,
enforceable in accordance with their terms.  The Seller has paid all debts and
liabilities related to the Assets prior to the Closing Date, none of which debts
or liabilities are being assumed by the Buyer.

G.

Deferred Revenue.  As of Closing, the Deferred Revenue amount is believed to be
$107,500.00.

H.

Contracts and Agreements.  The Seller has delivered to the Buyer a correct and
complete copy of each written contract being transferred and assigned to the
Buyer as part of the Assets and referred to in Section II.A.1. and a written
summary setting forth the material terms and conditions of each oral agreement
being transferred and assigned to the Buyer as part of the Assets and referred
to in Section II.A.1. With respect to each such agreement: (A) the agreement is
legal, valid, binding, enforceable, and in full force and effect in all material
respects; (B) no party is in material breach or default, and no event has
occurred which with notice or lapse of time would constitute a material breach
or default, or permit termination, modification, or acceleration, under the
agreement; and (C) no party has repudiated any material provision of the
agreement.  Seller may assign all accounts, contracts, agreements, and service
agreements related in any way to the Dial-Up Customers to Buyer without the
consent of the Dial-Up Customers.

I.

Accounts Receivable.  All Accounts Receivable of the Seller which are part of
the Assets, as referred to in Section II.A.2. hereof, are reflected properly on
their books and records of the Seller, are valid receivables subject to no
setoffs or counterclaims, are current and collectible, and will be collected in
accordance with their terms at their recorded amounts.

J.

Internet Service Business Warranties.  Substantially all of the Internet Service
Business services provided by the Seller have conformed in all material respects
with all applicable contractual commitments and all express and implied
warranties, and the Seller has no material liability (whether known or unknown,
whether asserted or unasserted, whether absolute or contingent, whether accrued
or unaccrued, whether liquidated or unliquidated, and whether due or to become
due) for damages in connection therewith.  All of the Internet Service Business
services provided by the Seller are subject to standard terms and conditions, a
listing of which is attached hereto as Exhibit B.

K.

Internet Service Business Liabilities.  The Seller has no material liability
(whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due) arising out of any injury to individuals or
property as a result of the ownership, possession, or use of any of the Assets.





7







--------------------------------------------------------------------------------

L.

Intellectual Property.  The Seller has not interfered with, infringed upon,
misappropriated, or violated any material Intellectual Property rights of third
parties in any material respect, and the Seller has not ever received any
charge, complaint, claim, demand, or notice alleging any such interference,
infringement, misappropriation, or violation (including any claim that any of
the Seller must license or refrain from using any Intellectual Property rights
of any third party). To the knowledge of the Seller, no third party has
interfered with, infringed upon, misappropriated, or violated any material
Intellectual Property rights of the Seller in any material respect.

M.

Litigation.  The Seller is not (1) subject to any outstanding injunction,
judgment, order, decree, ruling, or charge or (ii) a party or, to its knowledge,
threatened to be made a party to any action, suit, proceeding, hearing, or
investigation of, in, or before any court or quasi-judicial or administrative
agency of any federal, state, local, or foreign jurisdiction or before any
arbitrator, which, individually or in the aggregate, if adversely determined,
could materially impair the Assets or the ability of either of the Seller to
perform any of its obligations hereunder. Furthermore, there are no defaults by
the Seller under any applicable order, writ, injunction, decree or award of any
court or arbitrator or any governmental department, board, agency or
instrumentality which would materially impair either of the Seller’s ability to
perform any of its obligations hereunder.

N.

Disclosure.  The Seller has reviewed all information known to it and has
disclosed to Buyer all known material information relevant to the Assets.  None
of the representations and warranties made by Seller in this Agreement or in any
document or exhibit to be furnished by it hereto, or on its behalf, contains or
will contain any untrue statements of material fact, or omit any fact the
omission of which would be materially misleading.




V.

REPRESENTATIONS AND WARRANTIES OF BUYER.

A.

Organization of Buyer.  Buyer is corporation duly organized, validly existing,
and in good standing as a domestic corporation under the laws of the State of
Nevada and has the corporate power to carry on its business as now conducted and
to perform its obligations hereunder.

B.

Authority of Buyer.  Buyer has full power and authority to enter into and
perform this Agreement, and all proceedings necessary to duly authorize the
execution and delivery of this Agreement by the officer executing the same on
the respective Buyer’s behalf have been taken and this Agreement is the legal
and binding obligation of the Buyer, enforceable in accordance with its terms
and conditions applicable to Buyer.

C.

Litigation.  There are no actions, suits, proceedings or investigations pending
or, to the knowledge of Buyer, threatened against Buyer.  Buyer is not in
default with respect to or subject to any outstanding judgment, order, writ,
injunction, decree, assessment or other similar command of any court or federal,
state, municipal





8







--------------------------------------------------------------------------------

or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, affecting it.

D.

Compliance with Laws.  Buyer has complied with all laws, regulations and orders
applicable to its business.

E.

Noncontravention.  The execution and delivery by Buyer of this Agreement, the
consummation by Buyer of the transactions contemplated hereby, and the
compliance by Buyer with the terms hereof, will not:

1.

conflict with, violate or result in the breach of or contravene any of the terms
conditions or provisions of, or constitute a default under, Buyer’s articles of
incorporation, bylaws, or in any material respect, any law, regulation, order,
writ, injunction, decree, determination or award of any court, governmental
department, board, agency or instrumentality, domestic or foreign, or any
arbitrator applicable to Buyer or its assets and properties; or

2.

result in the conflict with, the material breach of any term or provision of,
the termination of, or the acceleration or permitting the acceleration of the
performance required by the terms of, or constitute a default under or require
the consent of any party to, any loan agreement, indenture, mortgage, deed of
trust or other contract, agreement or instrument, to which Buyer is a party or
by which it is bound; or

3.

conflict with any organizational documents or other agreements, licenses or
permits of any kind relating to the formation, management, operation or other
activity of Buyer.

F.

Governmental Approvals.  No authorization, approval or consent of any
governmental or regulatory authority or agency is necessary to permit Buyer to
execute and deliver this Agreement and to perform its obligations hereunder.

G.

Brokers' Fees.  The Buyer has no liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which the Seller could become liable or
obligated.

H.

Disclosures.  No representation, warranty or covenant by Buyer in this
Agreement, or any certificate or any other instrument furnished or to be
furnished to Seller pursuant hereto or in connection with the transactions
contemplated hereby, contains or will contain any untrue statement of material
fact or omits or will omit any material fact which will make the statements
contained herein or therein materially misleading.

I.

Waiver.  The applicable party may waive any condition specified in this Section
XI if its president or other duly authorized officer executes a writing so
stating at or prior to the Closing.





9







--------------------------------------------------------------------------------




VI.

COVENANTS

A.

Payment of Post-Closing Monies Received.  Seller will immediately upon receipt
forward to Buyer any and all monies received or collected by the Seller on or
after the Closing Date related to the Customer and/or its Accounts Receivable.

B.

Domain Transfer and Support.  After the Closing, unless sooner terminated by the
Buyer, the Seller will host email accounts using those email addresses that are
not transferred to Buyer for the longer of (1) the date that is two years from
the Closing Date, or (2) as long as a Seller is providing wholesale services to
Buyer.

C.

Compliance with Security Agreement and Loan Documents.  Buyer shall at all times
remain in full compliance with the terms and conditions set forth in the
Security Agreement and Secured Promissory Note to be executed at the Closing of
this transaction.

D.

Wholesale Network Services.  Buyer has entered into a separate wholesale
agreement with the Seller for the Seller to provide wholesale dial-up access and
DSL services to Buyer to support the Dial-Up Customers.

E.

Non-Compete Agreement:  Seller has entered into a separate non-compete agreement
regarding Dial-Up Internet Access.

F.

Further Acts.  Each Party shall on the reasonable request of the other party
execute and deliver in proper form any instruments and documents and perform any
and all acts necessary or desirable for perfecting in the other party title to
all items intended to be transferred under this Agreement and placing that party
in actual possession of the item(s).

G.

Assistance with Transition.

Seller will provide reasonable transition services to Buyer in order to help the
smooth transfer of all Customers, contracts and other Assets to Buyer.

  

VII.

INDEMNIFICATION

A.

Buyer agrees to indemnify, defend and hold the Seller and its successors and
assigns, harmless against any and all losses, damages, demands, claims,
assessments, actions, taxes, deficiencies, penalties, interest, reasonable
attorney’s fees, costs and expenses, arising out of, or incident to, any of the
following (the “Losses”): (i) any inaccuracy, misrepresentation or breach of any
warranty made by Buyer in this Agreement; and (ii) any failure by Buyer to
perform in accordance with the terms hereof any of the obligations or covenants
to be performed by it hereunder.  The indemnification obligations of the Buyer
under this Section VII.A. and the





10







--------------------------------------------------------------------------------

representations, warranties, agreements and covenants of the Buyer under this
Agreement shall survive the Closing for a period of two (2) years from the
Closing Date.

B.

The Seller agrees to indemnify, defend and hold the Buyer and its shareholders,
directors, officers, affiliates, successors and assigns harmless against any and
all Losses (as defined above) arising out of or incident to any of the
following:

1.

any inaccuracy, misrepresentation or breach of any representation or warranty
made by Seller, or either of them, in this Agreement;

2.

any failure by the Seller to perform in accordance with the terms hereof any of
the agreements, obligations or covenants to be performed by it hereunder;

3.

any liability of the Seller, whether accrued, absolute, contingent or otherwise,
and whether due or to become due unless otherwise expressly assumed by Buyer
pursuant to this Agreement and the documents and agreements executed pursuant
hereto; and

4.

any claim related to the Sellers or to the Assets in which the principal event
giving rise thereto occurred prior to Closing, including, but not limited to,
claims of ownership of Assets by customers or other parties, taxes of all kinds,
any claim made under the Bulk Transfers Title of the Virginia Uniform Commercial
Code, and any claim, damage or liability resulting from lack of compliance with
laws or governmental regulations, whether federal, state or local.

The indemnification obligations of the Seller under this Section VII.B. and the
representations, warranties, agreements and covenants of the Sellers under this
Agreement shall survive the Closing for a period of two (2) years from the
Closing Date.

C.

Within thirty (30) days of the assertion of any claim or discovery of material
facts upon which Seller or Buyer (the “Indemnitee”) intends to base a claim for
indemnification hereunder, Indemnitee shall give written notice to the party
against whom the claim is made (the “Indemnitor”) of such claim or facts. The
Indemnitor shall have the right to participate jointly with the Indemnitee in
the defense of any claim, demand, lawsuit or other proceeding in connection with
which the Indemnitee claims indemnification hereunder and with respect to any
issue involved in such claim, demand, lawsuit or other proceeding as to which
the Indemnitor shall have acknowledged the obligation to indemnify the
Indemnitee hereunder, the Indemnitor shall have the sole right to settle or
otherwise dispose of such claim, demand, lawsuit or other proceeding on such
terms as the Indemnitor, in its or his sole discretion, shall deem appropriate.

D.

In the event the Indemnitor elects, within thirty (30) days of the receipt of
the original notice thereof, to contest such claim by written notice to the
Indemnitee, the Indemnitee will be entitled to be paid hereunder within five (5)
days after the final determination of such contest either by written
acknowledgment of the Indemnitor or a final judgment of a court of competent
jurisdiction. If the Indemnitor does not so elect,





11







--------------------------------------------------------------------------------

the Indemnitee shall be paid promptly and in any event within thirty-five (35)
days after receipt by the Indemnitor of the notice of the claim.

VIII.

MISCELLANEOUS

A.

This Agreement shall not confer any rights or remedies upon any person other
than the parties hereto and their respective successors and permitted assigns.

B.

This Agreement (including the documents referred to herein) constitutes the
entire agreement among the parties hereto and supersedes any prior
understandings, agreements, or representations by or among the parties, written
or oral, to the extent they have related in any way to the subject matter
hereof.

C.

This Agreement shall be binding upon and inure to the benefit of the parties
named herein and their respective successors and permitted assigns.  No party
may assign either this Agreement or any of his or its rights, interests, or
obligations hereunder without the prior written approval of the other party.

D.

Each party shall be responsible for its own legal and transactional expenses,
including the cost of any fees owed to any broker or finder engaged by a party
in connection with the transactions contemplated by this Agreement.

E.

All covenants, agreements, representations and warranties of the parties made
herein and in the certificates, lists, exhibits, schedules or other written
information delivered, attached, or furnished in connection therewith and
herewith shall be deemed material and to have been relied upon by the other
party, and, except as provided otherwise in this Agreement, shall survive the
delivery of the certificates representing the shares and the payment of the
Purchase Price and shall bind the respective successors and permitted assigns of
the parties, whether so expressed or not, and, except as provided otherwise in
this Agreement, all such covenants, agreements, representations and warranties
shall inure to the benefit of each party’s respective successors and permitted
assigns, whether so expressed or not.

F.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original but all of which together will constitute one and the same
instrument.  The facsimile signature of any party shall be deemed to be an
original signature of such party and shall be given the same effect as an
original signature of such party.

G.

The section headings contained in this Agreement are inserted for convenience
only and shall not affect in any way the meaning or interpretation of this
Agreement.

H.

This Agreement shall be governed by and construed in accordance with the
domestic laws of the Commonwealth of Virginia.





12







--------------------------------------------------------------------------------

I.

The parties hereto have agreed upon the text of a joint press release
announcing, among other things, the execution of this Agreement, which joint
press release shall be disseminated promptly following the execution/closing
hereof.

J.

No amendment of any provision of this Agreement shall be valid unless the same
shall be in writing and signed by both of the parties hereto.  No waiver by any
party of any default, misrepresentation, or breach of warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.

K.

Any term or provision of this Agreement that is invalid or unenforceable in any
situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions hereof or the validity or enforceability of
the offending term or provision in any other situation or in any other
jurisdiction.

L.

The parties have participated jointly in the negotiation and drafting of this
Agreement.  In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any of the provisions of this Agreement.
Any reference to any federal, state, local, or foreign statute or law shall be
deemed also to refer to all rules and regulations promulgated thereunder, unless
the context requires otherwise. The word “including” shall mean including
without limitation.  The exhibits, if any, identified in this Agreement are
incorporated herein by reference and made a part hereof.

M.

All notices and communications pursuant to this Agreement shall be in writing
and shall be deemed properly given and effective when received if (a) personally
delivered, (b) sent by a national delivery service providing evidence of
delivery, or (b) sent by facsimile, to the following:

If to Seller, to:




IDACOMM, INC.

Attn:  Bruce MacMahon, VP & CFO

350 North Mitchell Street

Boise, Idaho  83704




If to Company, to:




SITESTAR CORPORATION

7109 Timberlake Road, #201

Lynchburg, VA  24502





13







--------------------------------------------------------------------------------




N.

If either party hereto shall breach any of the terms hereof, such party shall
pay to the non-defaulting party all of the non-defaulting party's costs and
expenses, including attorney's fees, incurred by such party in enforcing the
terms of this Agreement.

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
as of the day and year first written above.

IDACOMM, INC.

SITESTAR CORPORATION

___________________________

______________________________

By: Bruce MacMahon

By: Frank R. Erhartic, Jr.
Title:  CFO

Title: President & CEO





14







--------------------------------------------------------------------------------




SCHEDULE A – LIST OF ASSETS.



3COM HiPer DSP - QTY 10
3COM HiPer ARC – QTY 2
3COM NMC NIC – QTY 2
3COM NMC NAC – QTY 2
3COM TC1000 – QTY 4
3COM TC1000 70amp Power Supply – QTY 4
3COM Total Control Boxes – QTY 3
Adtran CSU/DSU – QTY 3
Alum Self Support Racks
APC BP1000 UPS – QTY 4
APC SU1400 UPS – QTY 2
APC Masterswitch – QTY 4
Catalyst 1900 Switch
Cisco 1005 Router
Cisco 2501 Router – QTY 2
Firewall
Server/Workstation First Sierra #2







15





